tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examination fulton street room brookiyn ny date date number release date legend org organization name uil xx date address address org address taxpayer_identification_number person to contact identification_number contact telephone number court the claims_court or the united_states district_court for the district of columbia january 20xx last date for filing a pleading with the tax dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc revocation of your exempt status under internal_revenue_code sec_501 as an organization described in internal_revenue_code sec_501 is effective beginning january 20xx because you have not established that you are operating for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_6033 provides that every organization except as provided therein exempt from taxation under sec_501 of the code shail file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe revrul_59_95 1959_1_cb_627 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in accordance with sec_6033 and revrul_59_95 we have determined that the organization has not established that it is observing the conditions required for continuation of exempt status we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the ' day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely yours vicki l hansen acting director eo examinations internal_revenue_service tax_exempt_and_government_entities_division ms po box ogden ut date date legend org organization name address address org address xx date - certified mail - return receipt requested dear _ taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also letter rev catalog number 34809f notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org legend org organization name xx date bm-1 board member date of notice april 20xx issue whether org qualifies for tax exemption under sec_501 of the internal_revenue_code facts attached exhibit provides documentation of the internal_revenue_service correspondence and telephone contact requesting that org file the form_990 for the tax period ending december 20xx org failed to respond to the internal_revenue_service request s or file the forms for the tax period ending december 20xx exhibit contact information org date of response contact due_date type of request reply received date action i call di 01-10-xx 03-05-xx compliance letter she indicated organization is terminated was asked during compliance check to send in documentation of termination called and left message but she never returned call g20 none 03-29-xx 04-07xx 03-27-xx no call back examination no call back ben message for call 04-27-xx 05-27-xx bene essage for call compliance letter certified compliance telephone contact 08-06-xx 09-20-xx letter with received message to call compliance compliance telephone contact contacted by phone and was told this was the phone number and address of the last knows officer bm-1 left 09-28-xx 10-22-xx letter follow- none sent letter to address of last known officer unclaimed on 02-08-xx te tee ee med department of the treasury - internal_revenue_service examination telephone contact 12-28-xx 01-28-xx letter with up day reply examination publication examination transfer case eoca exam form 886-acev open examination letter was returned publication page -1- 02-06-xx no back st none none form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 org message law internal_revenue_code irc sec_6001 notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the only records which an employer shall be required to keep under this section in connection with charged tips shall be charge receipts records necessary to comply with sec_6053 c and copies of statements furnished by employees under sec_6053 a sec_6033 returns by exempt_organizations a organizations required to file in general except as provided in paragraph every organization_exempt_from_taxation under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 a may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization federal tax regulation ftr sec_1_6001-1 in general except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 a as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information ftr sec_1_6001-1 retention of records the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or form 886-acev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law ftr sec_1_6033-1 every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and following chapter of the code and of sec_6033 see sec_6001 and sec_1_6001-1 with respect to the authority of the district_director or directors of service centers to require such additional information and with respect to the permanent books of account or records to be kept by such organizations revrul_59_95 1959_1_cb_627 an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status analysis based on the above provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax conclusion that as of april 20xx the organization has failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx in addition form_1120 returns should be filed for the tax periods ending on or after december 20xx form 886-a crev department of the treasury - internal_revenue_service page -3-
